Citation Nr: 1234029	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-08 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart condition.


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.

In July 2010 and December 2010, the Board remanded the claim for additional procedural and evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Specifically, there are additional relevant VA treatment records that have not yet been associated with the Veteran's claims folder or electronic records file, and a supplemental medical opinion must also be obtained.

Review of the record shows that specific VA cardiology consultation records and reports are still missing.  Specifically, an April 2008 cardiology consultation report shows that a transesophageal echocardiogram (TEE) was ordered in order to determine the magnitude of the Veteran's interatrial shunt and to search the aortic arch for atheroma, but the TEE report is missing.  Additionally, the Veteran's recent VA treatment records refer to a cardiology consultation report completed after an August 2011 visit to the emergency room, and this report is also not of record.  

Furthermore, it is likely that other relevant VA treatment records from the VA Medical Center in Tampa, Florida, and the VA Medical Center in San Juan, Puerto Rico, are missing from the claims folder and/or electronic records file in addition to two reports discussed above, as there are multiple imaging records indicating that additional reports are available in his records from the Tampa VAMC, and the Veteran's records from the Social Security Administration contain relevant VA treatment records that were not associated with the record from the San Juan VAMC.  Therefore, on remand, the RO should thoroughly review the Veteran's VA treatment records and associate all missing cardiology records, to include all relevant progress notes, cardiology consultation reports, and imaging reports, with the Veteran's claims folder and/or electronic records file.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(3); Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Then, a supplemental medical opinion must be obtained as the VA medical opinion provided in February 2011 is not sufficient to allow the Board to make a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall, 11 Vet. App. at 270-71.  The February 2011 VA medical opinion was not provided in consideration of the Veteran's full relevant medical history, as critical VA treatment records and reports were not yet associated with the claims folder.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Furthermore, on remand, the examiner should explicitly address all of the Veteran's diagnosed heart conditions and provide answers to additional questions raised by the findings in the February 2011 VA examination report.  38 C.F.R. § 4.2; Stefl, 21 Vet. App. at 123.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his heart disorders, from the VA Medical Center in Tampa, Florida, and VA Medical Center in San Juan, Puerto Rico, dated since December 1999, to include, but not limited to, the full TEE report dated from November 2008 and cardiology consultation report dated on or after August 2011 and prior to November 2011.

2.  Thereafter, request an addendum to the February 2011 VA examination report from the same examiner who conducted the February 2011 examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record, the examiner should make the following determinations:

(a) Identify and reconcile all cardiac diagnoses and/or impressions to date, including the Veteran's past diagnoses of a patent foramen ovale, mitral valve prolapse, a septal heart defect, murmur, sinus bradycardia, sinus arrhythmia, tachycardia, palpitations, and possible atheroma in the aortic arch.  

Fully consider the transient nature of many of the Veteran's previously diagnosed disorders in providing his current cardiac diagnoses.  

For example, if it is determined that no symptoms of a previously diagnosed disorder are present at the time of the examination, clearly state whether or not this finding indicates that a previous diagnosis was unwarranted and provide a full rationale for that opinion.  

On the other hand, critically, if it is determined that any diagnosis was warranted at the time it was provided, but the disorder has since resolved such that the Veteran no longer suffers from this disorder at the time of the examination, the examiner must state whether the Veteran has suffered from the disorder at any time during the appellate period, i.e. since May 2007, and, if so, provide the following opinions with regard to that disorder.

(b)  The examiner should provide an opinion as to whether any diagnosed heart disorder is a congenital or developmental defect or any symptoms of a diagnosed heart disorder are attributable to a congenital or developmental defect.

(c) If so, the examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any other diagnosed heart disorder is superimposed upon the heart disorder(s) found to be a congenital or developmental defect.

(d) Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed heart disorder that is not a congenital or developmental defect (because it has been found to be superimposed or otherwise), had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Then, have any additional evidence associated with the claims file that is written in Spanish translated to English.  The translated documents should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


